10/15/2020
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                       August 4, 2020 Session

                                           IN RE JOHN B.

                     Appeal from the Juvenile Court for Macon County
                          No. 2012-JV-10     Ken Witcher, Judge
                         ___________________________________

                                No. M2019-02022-COA-R3-JV
                            ___________________________________

Father appeals the trial court’s decision to reduce his parenting time significantly.
Discerning no reversible error, we affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which KENNY
ARMSTRONG, and CARMA DENNIS MCGEE, JJ., joined.

Bert W. McCarter, II, Murfreesboro, Tennessee, for the appellant, Scott H.B.

Lisa C. Cothron, Lafayette, Tennessee, for the appellee, Nedra D.P.

                                                OPINION

                                              BACKGROUND

       A parenting plan (“the initial order”) was entered by the trial court in January 2013
giving Petitioner/Appellee Nedra D.P. (“Mother”) “sole” custody of the child and awarding
Respondent/Appellant Scott H.B. (“Father”) 116 days of parenting time per year.1 A prior
appeal affirmed this parenting plan, including the findings that Father had engaged in
conduct, including emotional abuse toward women, that was detrimental to the child. See
In re John H.B., No. M2013-00496-COA-R3-JV, 2014 WL 1572715 (Tenn. Ct. App. Apr.
17, 2014) (hereinafter, “John I”).2 Father filed a petition to modify the plan in October
2016, seeking to increase his parenting time to equal time (182.5 days to each parent) and
to make major decisions jointly. Father also sought for certain restrictions on his exercise

        1
         In cases involving custody of children in juvenile court, it is this Court’s policy to remove the full
names of children and other parties to protect their identities.
       2
         John I was designated as a memorandum opinion under Rule 10 of the Rules of the Court of
Appeals of Tennessee. Under that rule, the opinion may not be cited except in related cases.
of parental authority to be removed. Mother answered in opposition and sought an award
of attorney’s fees. Mother did not, however, seek any reduction in Father’s parenting time
in this pleading.

        A trial was held over two days in July 2018. During opening statements, Mother’s
counsel announced that she was relying on Tennessee Code Annotated section 36-6-406 to
restrict Father’s parenting time. After questioning from the trial court at the end of the first
day of trial, Mother filed a counter-petition to further limit Father’s parenting time to
supervised parenting or to 48-hour periods of time.

        Father, his daughter, Mother, Mother’s husband, Father’s former girlfriend, and
maternal grandparents testified at trial. The child was seven years old at the time of trial.
Father testified in support of his petition, detailing his love and affection for the child, his
home environment, and his parenting of the child. In particular, Father testified because of
his strong bond with the child, the current plan allowed was “not fair” and “hurts us both.”
Father testified that he was planning to move to a newly built home that is thirty-eight miles
from the child’s school, but he could get the child to school on time. Father also testified
that his employment allows him some flexibility for parenting time. Father also testified
that the child’s needs had changed due to growing older. Father denied that he suggested
that the child say inappropriate things to Mother or hit her. Father also denied that he was
controlling or emotionally abusive toward women. Father admitted that he picked the child
up from grandparents without permission, but denied that he did so at the child’s day care.
Father further testified that the majority of exchanges take place with maternal
grandparents and that he has a “wonderful relationship” with them.

       Father’s daughter (“Daughter”) also testified in favor of Father. Daughter testified
that Father did not disparage Mother and even encouraged her to have a better relationship
with her own mother. Maternal Grandmother admitted that Father was a good dad, took
care of the child’s physical needs, and that Father and the child love each other.

       In contrast, Mother testified during the trial that she wanted Father’s time with the
child further reduced due to Father’s continuing campaign of emotional abuse toward
Mother that had now spilled over to the child. Mother provided detailed testimony to
support her claim that Father’s bad conduct was harming both herself and the child. For
example, Mother testified that the child was parroting Father’s language that Father should
have equal time with child because it was “fair.” Mother testified that after one visit the
child said that Father told him Mother did not love him. Mother also testified that on more
than one occasion the child informed her that Father told him to argue with Mother and hit
her, as that was “God’s rule.” According to Mother, the child would indeed be more
argumentative and refuse to follow directions after extended time with Father. After
Mother took the child to see a psychologist, this behavior stopped. Mother testified about
an incident where Father had extended visitation with the child and she texted Father than
the child needed decongestant medication. Father responded with a bible verse about
                                            -2-
vengeance, which Mother perceived as a threat. Father also taught the child his phone
number so that the child could secretly call him during Mother’s time, even though phone
calls were prohibited under the prior order. Mother also testified that Father sometimes
picked the child up early from daycare or the maternal grandparents without permission.

        Mother admitted that she did not inform Father when she signed the child up for
activities, but testified that she always gave Father notice when the activities were going to
take place. Father was present at the child’s baseball games and gave the child equipment
against Mother’s objections. Mother also admitted that her adult son had legal and drug
issues, but she testified that he was not present in her life.

        Mother testified that Father’s former girlfriend had participated in the emotional
abuse, creating a fake social media account to harass Mother. Father’s former girlfriend
testified that Father would “play mind games” with people in his life. She also testified that
Father knew about and approved the social media antagonism toward Mother. Moreover,
she claimed that Father had once pulled a gun on her and had made threatening comments
in the past.

        The trial court entered both a judgment and a separate order containing findings of
fact and conclusions of law on August 6, 2018. Therein, the trial court found that Father
had not halted his campaign of emotional abuse against Mother and that the child was now
affected by Father’s conduct. The trial court therefore reduced Father’s parenting time to
fifty-five days, limited Father to no more than forty-eight hours of consecutive parenting
time, gave Mother the ability to cancel some of Father’s visits unilaterally, and placed
additional restrictions on Father’s exercise of parental authority. The trial court later
awarded Mother attorney’s fees and costs totaling $21,418.98. Father thereafter appealed
to this Court.

       On September 17, 2019, this Court dismissed Father’s appeal on the basis that
Father had appealed a non-final order. In re John B., No. M2018-01589-COA-R3-JV,
2019 WL 4447459 (Tenn. Ct. App. Sept. 17, 2019). Specifically, we held that there had
been no order adjudicating Mother’s counter-petition. Id. at *3. Back in the trial court,
Mother filed a motion for default judgment due to Father’s failure to respond to her
counter-petition. In the end, however, on October 17, 2019, the trial court entered an order
dismissing Mother’s counter-petition on the basis that she did not properly obtain leave of
court to file the petition. Father filed a second notice of appeal on November 13, 2019. The
record from the prior appeal was then consolidated with this appeal.

                                    ISSUES PRESENTED

       Father raises the following issues, which are taken from his brief:

       I. Whether the trial court erred in reducing the parenting time of the Father.
                                             -3-
               A. The trial court erred in reducing Father’s parenting time where
       Mother failed to properly put Father on notice that a reduction was sought.
               B. The trial court misapplied Tennessee Code Annotated § 36-6-406,
       and failed to make sufficient findings of fact and conclusions of law on the
       factors in Tennessee Code Annotated § 36-6-406(d) and Tennessee Code
       Annotated § 36-6-106(a) factors.
               C. The weight of the evidence preponderated against the judgment of
       the trial court.
       II. Whether the trial court erred in awarding attorney’s fees and costs to the
       Mother and whether Father should be awarded attorney’s fees for the appeal.

Mother also seeks an award of attorney’s fees incurred in this appeal.

                                    STANDARD OF REVIEW

        It is well settled that, in matters of child custody, visitation, and related issues, trial
courts are given broad discretion; consequently, appellate courts are reluctant to second-
guess a trial court’s determinations regarding these important domestic matters. See
Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn. 2013); Harwell v. Harwell, 612
S.W.2d 182, 185 (Tenn. Ct. App. 1980). “It is not the function of appellate courts to tweak
a [residential parenting schedule] in the hopes of achieving a more reasonable result than
the trial court.” Eldridge v. Eldridge, 42 S.W.3d 82, 88 (Tenn. 2001). As explained
in Richards on Tennessee Family Law:

       Appellate courts correct errors. When no error in the trial court’s ruling is
       evident from the record, the trial court’s ruling must stand. This maxim has
       special significance in cases reviewed under the abuse of discretion
       standard. The abuse of discretion standard recognizes that the trial court is in
       a better position than the appellate court to make certain judgments.
       The abuse of discretion standard does not require a trial court to render an
       ideal order, even in matters involving visitation, to withstand reversal.
       Reversal should not result simply because the appellate court found a “better”
       resolution.

Janet L. Richards, Richards on Tennessee Family Law § 9-2 (2d ed. 2004)
(quoting Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)). “An abuse of discretion
occurs when the trial court . . . appl[ies] an incorrect legal standard, reaches an illogical
result, resolves the case on a clearly erroneous assessment of the evidence, or relies on
reasoning that causes an injustice.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn.
2011). “A trial court abuses its discretion in establishing a residential parenting schedule
‘only when the trial court’s ruling falls outside the spectrum of rulings that might
reasonably result from an application of the correct legal standards to the evidence found
in the record.’” Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn. 2013) (quoting
                                             -4-
Eldridge, 42 S.W.3d at 88).

                                          DISCUSSION

                                                I.

        Father first asserts that the trial court erred in reducing his parenting time when such
a reduction was not sought in any pleading filed by Mother until the trial was underway.
In particular, Father takes issue with Mother’s failure to file her own proposed parenting
plan as required by Tennessee Code Annotated section 36-6-405 (requiring the filing of a
parenting plan). According to Father, due process requires that the trial court’s reduction
of his parenting time therefore be reversed. See generally Keisling v. Keisling, 92 S.W.3d
374, 378 (Tenn. 2002) (holding that parent’s due process rights were violated when no
pleading was filed giving the parent notice that custody would be addressed at an
emergency hearing). In contrast, Mother contends that it was mandatory for the trial court
to consider a reduction in Father’s parenting time under Tennessee Code Annotated section
36-6-406(a), or, in the alternative, that this issue was tried by consent.

        It is well-settled law in Tennessee that a judgment is void where it is rendered
“wholly outside of the pleadings, and no binding consent thereto is shown in the record.”
Andrews v. Fifth Third Bank, 228 S.W.3d 102, 107 (Tenn. Ct. App. 2007) (citing Gentry
v. Gentry, 924 S.W.2d 678, 680 (Tenn. 1996)); see also Turner v. Turner, 473 S.W.3d
257, 270 (Tenn. 2015) (quoting Gentry, 924 S.W.2d 678, 680) (“‘A [judgment] is
absolutely void if it appears on the face of the record itself . . . that the [judgment] is wholly
outside of the pleadings[.]’”). “A trial court commits error when it bases a decision, even
in part, upon conclusions concerning an issue that was not raised in the pleadings or tried
by consent.” Solima v. Solima, No. M2014-01452-COA-R3-CV, 2015 WL 4594134, at *7
(Tenn. Ct. App. July 30, 2015) (citing Rawlings v. John Hancock Mut. Life Ins. Co., 78
S.W.3d 291, 302 (Tenn. Ct. App. 2001)). Thus, “our courts have the authority to grant
appropriate relief to a prevailing party even if that relief was not demanded in the pleadings
if the issue was tried by consent.” Renken v. Renken, No. M2017-00861-COA-R3-CV,
2019 WL 719179, at *4 (Tenn. Ct. App. Feb. 20, 2019) (citing Tenn. R. Civ. P. 54.03).
“When issues not raised by the pleadings are tried by consent, ‘they shall be treated in all
respects as if they had been raised in the pleadings.’” Id. (quoting Tenn. R. Civ. P. 15.02).
Indeed, even the case that Father cites in support of his assertion that the trial court
improperly reduced his parenting time with the child in the absence of a properly filed
pleading seeking that relief recognizes an exception where the issue is tried by consent. See
Keisling, 92 S.W.3d at 378 (stating that “[a] judgment deciding an issue not raised in the
pleadings is no longer per se invalid” because the issue may have been tried by consent).
Moreover, a party’s failure to file a proposed parenting plan in accordance with section 36-
6-405 is not inevitably fatal to a parent’s claim. See Renken v. Renken, No. M2017-00861-
COA-R3-CV, 2019 WL 719179, at *4 (Tenn. Ct. App. Feb. 20, 2019) (“[A] parent’s failure
to file a proposed parenting plan is not fatal.”) (citing Freeman v. Freeman, No. E2017-
                                               -5-
02110-COA-R3-CV, 2018 WL 6601563, at *5 (Tenn. Ct. App. Dec. 14, 2018) (holding
that failure to “attach a proposed parenting plan to a petition to modify custody . . . does
not nullify the parent’s attempt to invoke the trial court’s jurisdiction”); Allen v. Allen, No.
W2017-02332-COA-R3-CV, 2018 WL 4677619, at *8 (Tenn. Ct. App. Sept. 28, 2018)
(concluding that failure to file a proposed parenting plan may affect the overall success of
the party’s claim but does not necessitate dismissal)).

        Several facts lead us to conclude that this issue was indeed tried by consent. First,
during opening arguments before the trial court, Mother’s counsel announced that she was
relying on Tennessee Code Annotated section 36-6-406 to reduce Father’s parenting time
due to a pattern of emotional abuse. Father’s counsel did not object to Mother’s counsel’s
statement or take issue with it in any way. Thereafter, during the first day of trial, Mother
was questioned extensively by her own attorney on cross-examination regarding her desire
that Father receive even less time with the child. Indeed, Mother testified that she preferred
that Father have no visitation with the child but understood that such a desire was not
realistic. No objection was ever lodged to this evidence by Father. Rather, the fact that
Mother had not filed a pleading specifically seeking affirmative relief was raised for the
first time by the trial court at the conclusion of the first hearing day. When questioned,
Mother asserted that she was not required to file such a pleading as the best interest of the
child was the lodestar of the inquiry. Importantly, counsel for Father agreed with this
sentiment, specifically stating as follows:

       I think if you find a material change of circumstances, Judge, you can fashion
       a parenting plan that’s in the best interest of the child or a custodial
       arrangement that’s in the best interest of the child, whether it means to
       increase [Father’s] time or decrease his time. That’s how I believe the law
       states. If you find a material change, then you can do whatever you deem fit
       that’s in the best interest of the minor child.

By the next morning, however, Mother had filed a pleading seeking a reduction in Father’s
time. Mother’s counsel continued to assert, however, that such a pleading was unnecessary
but was rather filed in an abundance of caution. Father’s counsel objected strenuously to
hearing Mother’s petition, arguing that he was entitled to an opportunity to file an answer
and engage in discovery before a hearing could be had on Mother’s petition. Father’s
counsel declined a continuance on his own petition, however, as he wished to go forward
on that petition. Thus, the hearing on Father’s petition went forward, while Mother’s
petition was not heard.

       Before any proof was heard on the second day, however, the trial court noted that
neither party had introduced the court file from the initial custody determination. The trial
court stated that it did not feel that introduction of the court file was necessary, as the court
could take judicial notice of the file. Father’s attorney stated his agreement that the court
could take the prior proceedings “into consideration” but argued that no proof could be
                                               -6-
presented as to what occurred prior to the entry of the initial order. Father’s attorney further
noted that res judicata was not applicable to prevent Father from seeking a change in the
parenting plan due to the parties’ agreement that there was a material change in
circumstances. The trial court assured counsel that was “not what I’m suggesting as far as
evidence. I’m talking about what is in the court file.” Thereafter, counsel for Father
consented to its consideration. Importantly, among the court file that the trial court was
considering was the trial court’s initial order of custody in which it found that Father had
engaged in a campaign of abusive behavior against the women in his life and the trial
court’s prior finding that his interaction with the child should be limited.

        The proof then resumed, with Father’s counsel redirecting Mother. Despite the fact
that the parties were proceeding solely on Father’s petition, the very first thing that Father’s
counsel asked Mother was about her request that Father’s time with the child be reduced.
In fact, this issue was covered extensively during redirect by Father’s counsel. At the
conclusion of the hearing, the trial court took the matter under advisement and ultimately
entered a written order finding that there was a material change in circumstances and that
it was now in the child’s best interest for Father’s parenting time to be reduced. Following
the dismissal of an appeal of that order, the trial court entered a written order specifically
dismissing Mother’s counter-petition, as being improperly filed. This appeal followed, in
which Father now asserts that the trial court was wrong to reduce his parenting time without
a timely filed pleading specifically raising section 36-6-406.

        We concede that it is unusual that the trial court both granted Mother’s request for
a reduction in Father’s parenting time and dismissed her counter-petition actually seeking
that relief. Still, Mother testified extensively at trial that she was seeking a reduction in
parenting time due to Father’s abusive tendencies and her belief that Father was improperly
influencing the child to engage in similar behavior. Father did not object to this evidence,
but sometimes even elicited it. Under similar circumstances, we have held that a parenting
time issue was tried by consent. See Renken, 2019 WL 719179, at *4 (“Mother testified,
without objection, that the current plan should be modified even if she was not allowed to
move. She explained that an increase in her parenting time would make it easier to transport
the children to their extracurricular activities. The guardian ad litem recommended equal
parenting time. And Father expressed his view that Mother was not entitled to increased
parenting time.”). The facts in this case even more strongly support a finding that this issue
was tried by consent: in addition to Mother’s extensive testimony, the parties consented to
the trial court’s consideration of the prior court file that documented Father’s abuse, and
Father’s counsel specifically conceded that the trial court was at liberty to decrease his
parenting time even without a specific pleading filed by Mother. Under these
circumstances, we conclude that Mother’s request for a reduction of Father’s parenting
time due to Father’s alleged abuse was tried by consent.3

        3
          We therefore do not address Mother’s argument that the language of Tennessee Code Annotated
sections 36-6-405 and -406 make consideration of their factors mandatory regardless of whether a pleading
                                                  -7-
                                                      II.

       Father next argues that the trial court misapplied Tennessee Code Annotated section
36-6-406 and failed to make sufficient findings of fact under that section and Tennessee
Code Annotated section 36-6-106(a). A brief overview of the framework for parenting time
and child custody decisions is therefore useful. Pursuant to section 36-6-106(a), cases
involving the custody of a child are to be determined “on the basis of the best interest of
the child.”4 The statute therefore lists fifteen non-exclusive factors that should be
considered in determining the child best interests;5 consistent with these factors and the

was filed seeking relief thereunder.
        4
          Of course, when a parent is seeking to modify an existing parenting arrangement, the parent must
show a material change in circumstances before the best interest analysis is triggered. See Tenn. Code Ann.
§ 36-6-101 (a)(2)(C) (requiring a material change in circumstances affecting the child’s best interest to
modify a parenting schedule). There is no dispute in this case that the trial court properly found a material
change in circumstances so as to reevaluate the parenting plan.
        5
          These factors are

                 (1) The strength, nature, and stability of the child’s relationship with each parent,
        including whether one (1) parent has performed the majority of parenting responsibilities
        relating to the daily needs of the child;
                 (2) Each parent’s or caregiver’s past and potential for future performance of
        parenting responsibilities, including the willingness and ability of each of the parents and
        caregivers to facilitate and encourage a close and continuing parent-child relationship
        between the child and both of the child’s parents, consistent with the best interest of the child.
        In determining the willingness of each of the parents and caregivers to facilitate and
        encourage a close and continuing parent-child relationship between the child and both of the
        child’s parents, the court shall consider the likelihood of each parent and caregiver to honor
        and facilitate court ordered parenting arrangements and rights, and the court shall further
        consider any history of either parent or any caregiver denying parenting time to either parent
        in violation of a court order;
                 (3) Refusal to attend a court ordered parent education seminar may be considered by
        the court as a lack of good faith effort in these proceedings;
                 (4) The disposition of each parent to provide the child with food, clothing, medical
        care, education and other necessary care;
                 (5) The degree to which a parent has been the primary caregiver, defined as the parent
        who has taken the greater responsibility for performing parental responsibilities;
                 (6) The love, affection, and emotional ties existing between each parent and the child;
                 (7) The emotional needs and developmental level of the child;
                 (8) The moral, physical, mental and emotional fitness of each parent as it relates to
        their ability to parent the child. The court may order an examination of a party under Rule 35
        of the Tennessee Rules of Civil Procedure and, if necessary for the conduct of the
        proceedings, order the disclosure of confidential mental health information of a party under §
        33-3-105(3). The court order required by § 33-3-105(3) must contain a qualified protective
        order that limits the dissemination of confidential protected mental health information to the
        purpose of the litigation pending before the court and provides for the return or destruction
        of the confidential protected mental health information at the conclusion of the proceedings;
                 (9) The child’s interaction and interrelationships with siblings, other relatives and
                                                     -8-
best interest of the child, “the court shall order a custody arrangement that permits both
parents to enjoy the maximum participation possible in the life of the child[.]” In the same
vein, section 36-6-404 provides that the trial court should enter a permanent parenting plan
that provides for the child’s residential schedule. In determining the child’s schedule, the
statute provides that the court shall consider the factors contained in section 36-6-106(a),
unless “the limitations of [section] 36-6-406 are [] dispositive of the child’s residential
schedule[.]”

       Section 36-6-406 in turn provides that:

       A parent’s residential time as provided in the permanent parenting plan or
       temporary parenting plan shall be limited if the limitation is found to be in
       the best interest of the minor child and if the court determines, based upon a
       prior order or other reliable evidence, that a parent has engaged in any of the
       following conduct:

       (1) Willful abandonment that continues for an extended period of time or
       substantial refusal to perform parenting responsibilities; or
       (2) Physical or sexual abuse or a pattern of emotional abuse of the parent,
       child or of another person living with that child as defined in § 36-3-601.

Tenn. Code Ann. § 36-6-406(a) (emphasis added).

       Father concedes that the trial court found by virtue of its initial order and the order
appealed that he had engaged in a pattern of mental and emotional abuse against Mother
and the child. He asserts, however, that such finding is insufficient to qualify under section
36-6-406(a)(2) because there was no physical component to this abuse. In support, Father


       step-relatives, and mentors, as well as the child’s involvement with the child’s physical
       surroundings, school, or other significant activities;
                (10) The importance of continuity in the child’s life and the length of time the child
       has lived in a stable, satisfactory environment;
                (11) Evidence of physical or emotional abuse to the child, to the other parent or to
       any other person. The court shall, where appropriate, refer any issues of abuse to juvenile
       court for further proceedings;
                (12) The character and behavior of any other person who resides in or frequents the
       home of a parent and such person’s interactions with the child;
                (13) The reasonable preference of the child if twelve (12) years of age or older. The
       court may hear the preference of a younger child upon request. The preference of older
       children should normally be given greater weight than those of younger children;
                (14) Each parent’s employment schedule, and the court may make accommodations
       consistent with those schedules; and
                (15) Any other factors deemed relevant by the court.

       Tenn. Code Ann. § 36-6-106(a).
                                                  -9-
points to the plain language of subsection (a)(2), which defines the abuse considered
therein pursuant to section 36-3-601. Section 36-3-601(1), however, defines abuse in solely
physical terms, as “inflicting, or attempting to inflict, physical injury on an adult or minor
by other than accidental means, placing an adult or minor in fear of physical harm, physical
restraint, [or] malicious damage to the personal property of the abused party[.]” Tenn. Code
Ann. § 36-3-601(1) (also involving physical abuse to an animal).

        This issue involves statutory construction. Statutory interpretation is a question of
law, and we review it de novo without a presumption of correctness. Gleaves v. Checker
Cab Transit Corp., Inc., 15 S.W.3d 799, 802 (Tenn. 2000); Myint v. Allstate Ins. Co., 970
S.W.2d 920, 924 (Tenn. 1998). In interpreting a statute, we must give effect to the
legislature’s intent. Myint, 970 S.W.2d at 924. The legislative intent and purpose are to be
ascertained primarily from the natural and ordinary meaning of the statutory language,
without a forced or subtle interpretation that would limit or extend the statute’s application.
Id. However, “[i]t is presumed that the legislature enacting a statute did not intend an
absurdity, and such a result will be avoided by this court if the terms of the statute admit
of it by reasonable construction.” Epstein v. State, 211 Tenn. 633, 366 S.W.2d 914 (Tenn.
1963); Loftin v. Langsdon, 813 S.W.2d 475, 480 (Tenn. Ct. App.1991). But “[i]f the words
of a statute plainly mean one thing they cannot be given another meaning by judicial
construction.” Henry v. White, 194 Tenn. 192, 198, 250 S.W.2d 70, 72 (Tenn. 1952).

        In this case, the plain language of section 36-6-406(a)(2) indicates that the
Tennessee General Assembly intended that a pattern of emotional abuse would be
sufficient to support a limitation on visitation thereunder. While the Legislature did
somewhat inartfully append the definitions contained in section 36-3-601 to its enactment,
we cannot conclude that this addition negates the plain language that purely emotional
abuse will be sufficient under the statute so long as it is part of a pattern. To hold otherwise
would be to render the word “emotional” in section 36-6-406 meaningless and lead to an
absurd result at odds with the clear intention of the statute as derived from its plain
language. See Friedmann v. Corr. Corp. of Am., 310 S.W.3d 366, 377 (Tenn. Ct. App.
2009) (quoting In re Estate of Nelson, No. W2006-00030-COA-R3-CV, 2007 WL
851265, at *10 (Tenn. Ct. App. Mar. 22, 2007) (citing Eastman Chem. Co., 151 S.W.3d
503, 507 (Tenn. 2004))) (“[W]e endeavor to effectuate the intent of the legislature by
avoiding an interpretation that would render the statute’s language meaningless, redundant,
or superfluous.”).We therefore conclude that a pattern of emotional abuse without any
physical component is sufficient to impose limitations under section 36-6-406(a).

       In any event, section 36-6-406 contains additional language that gives the trial court
discretion to limit parenting time under other circumstances:

       (d) A parent’s involvement or conduct may have an adverse effect on the
       child’s best interest, and the court may preclude or limit any provisions of a
       parenting plan, if any of the following limiting factors are found to exist after
                                            - 10 -
       a hearing:

       (1) A parent’s neglect or substantial nonperformance of parenting
       responsibilities;
       (2) An emotional or physical impairment that interferes with the parent’s
       performance of parenting responsibilities as defined in § 36-6-402;
       (3) An impairment resulting from drug, alcohol, or other substance abuse that
       interferes with the performance of parenting responsibilities;
       (4) The absence or substantial impairment of emotional ties between the parent
       and the child;
       (5) The abusive use of conflict by the parent that creates the danger of damage
       to the child’s psychological development;
       (6) A parent has withheld from the other parent access to the child for a
       protracted period without good cause;
       (7) A parent’s criminal convictions as they relate to such parent’s ability to
       parent or to the welfare of the child; or
       (8) Such other factors or conduct as the court expressly finds adverse to the
       best interests of the child.

The factors contained in section 36-6-406(d) are non-exclusive. See Tenn. Code Ann. § 36-
6-406(d)(8). The trial court’s findings regarding Father’s extensive pattern of emotional
abuse is of the same nature as the other types of concerns specifically addressed by section
36-6-406. Parenting a child involves not only providing for physical needs but also
facilitating a relationship with the other parent. Cf. Tenn. Code Ann. § 36-6-106(a)(2)
(noting that this is a factor that affects the best interest of the child). Although we will not
speculate as to the cause, the proof clearly shows that for whatever reason, Father is
emotionally unable to set his issues aside to facilitate the child’s relationship with Mother.
See Tenn. Code Ann. § 36-6-406(d)(2). And Father has used conflict between himself and
Mother in a way that harms the child. See Tenn. Code Ann. § 36-6-406(d)(5). Under these
circumstances, the trial court did not err in finding that considerations under section 36-6-
406 warrant a limitation on his parenting time.

       Father next contends that the trial court did not make sufficient findings under
sections 36-6-406 and 36-6-106(a) to support the limitation on his visitation. Under Rule
52.01 of the Tennessee Rules of Civil Procedure, trial courts are required to make findings
of fact and conclusions of law in bench trials.6 No bright-line test exists to determine
whether factual findings are sufficient, but the findings of fact must include as many facts
as necessary to express how the trial court reached its ultimate conclusion on each factual

       6
          Although this case was filed in juvenile court, Rule 101 of the Tennessee Rules of Juvenile
Practice and Procedure provides that the Tennessee Rules of Civil Procedure apply to child custody
proceedings under Tennessee Code Annotated sections “36-6-101 et seq., 36-6-201 et seq., and 37-1-
104(a)(2) and (e).”
                                               - 11 -
issue. Lovlace v. Copley, 418 S.W.3d 1, 35 (Tenn. 2013) (citing 9C Charles A. Wright et
al., Federal Practice and Procedure § 2571, at 328 (3d ed. 2005)). Thus, the law generally
reflects that trial courts are not required to articulate every factor and its application to the
facts at issue. Murray v. Murray, No. M2009-01576-COA-R3-CV, 2010 WL 3852218, at
*8 (Tenn. Ct. App. Sept. 28, 2010); Brady v. Gugler, No. M2006-01993-COA-R3-CV,
2008 WL 836089, at *4 (Tenn. Ct. App. Mar. 27, 2008). However, “[w]ithout such findings
and conclusions, this court is left to wonder on what basis the [trial] court reached its
ultimate decision.” In re M.E.W., No. M2003-01739-COA-R3-PT, 2004 WL 865840, at
*19 (Tenn. Ct. App. April 21, 2004). When the trial court’s order is deficient, remand is
often required. See, e.g., Lovlace, 418 S.W.3d at 34–35; Sisco v. Howard, No. M2015-
01928-COA-R3-CV, 2016 WL 7190899, at *4 (Tenn. Ct. App. Dec. 12, 2016). But see In
re Elaina M., No. M2010-01880-COA-R3-JV, 2011 WL 5071901, at *8 (Tenn. Ct. App.
Oct. 25, 2011) (deciding the case in spite of the trial court’s failure to enter a sufficient
order due to issues of judicial economy).

        According to Father, the trial court only made broad, sweeping statements about the
evidence and its application to the statute. Father asserts that this was deficient.
Respectfully, we disagree. The trial court’s written findings of fact and conclusions of law,
which were expressly incorporated into its final order, specifically state that the court had
previously found that “Father had engaged in inflicting emotional abuse on numerous
family members over the years[.]” As previously discussed, Father eventually acquiesced
in the trial court’s consideration of the prior order. And section 36-6-406 makes clear that
findings in “a prior order” can be considered in limiting a party’s parenting time with a
child. Tenn. Code Ann. § 36-6-406(a) & (d) (providing for limitations on visitation if the
trial court determines that the parent has engaged in the enumerated conduct either based
on reliable evidence or “a prior order”). The trial court further found that after the entry of
the initial order, Father continued “in his efforts to inflict emotional abuse on Mother” and
that Father “is still inflicting emotional abuse on family members, now including the []
[c]hild.” The trial court also specifically found that a material change in circumstances
occurred based on the agreement of the parties, as well as proof that due to the child’s
increased age, he was “much more susceptible to be influenced by the very bad things that
Father has been telling [c]hild.”

        We concede that the trial court did not make detailed findings as to each factor
contained in section 36-6-106(a). The trial court’s order, however, indicates that the trial
court did consider these factors and some specific findings were made relative to the
factors. For example, the trial court found that Father had not shown that he was willing
and able to facilitate a relationship between the child and Mother, but in fact has tried to
harm the child’s relationship with Mother. See Tenn. Code Ann. § 36-6-106(a)(2)
(directing the court to consider “the willingness and ability of each of the parents and
caregivers to facilitate and encourage a close and continuing parent-child relationship
between the child and both of the child’s parents”). The trial court further found that Father
was “committing mental abuse” on the child in an effort to abuse Mother, which is relevant
                                           - 12 -
to a number of factors. See Tenn. Code Ann. § 36-6-106(a)(7) (directing the court to
consider “[t]he emotional needs and developmental level of the child”), (8) (directing the
court to consider “[t]he moral, physical, mental and emotional fitness of each parent as it
relates to their ability to parent the child”), (11) (directing the court to consider emotional
abuse of the child or the child’s parent). In any event, section 36-6-406(a) indicates that
the considerations thereunder may be entirely dispositive of the child’s residential schedule
without consideration of the factors contained in section 36-6-106(a). And the trial court
made detailed, specific findings concerning various instances of emotional abuse that
Father directed first at Mother and then at the child. Thus, we cannot conclude that the trial
court’s order is insufficient to afford appropriate appellate review or that it does not contain
sufficient findings to support the limitation on Father’s parenting time.

        Father also argues that the trial court’s findings are against the weight of the
evidence, as the trial court was biased against Father based on the prior proceedings and
that the trial court’s “consideration of the prior order only served as to unfairly taint
[Father] in the view of the [t]rial [c]ourt, establishing a bias against him[.]” Again, we note
that Father acquiesced when the trial court stated that it would take judicial notice of the
prior court filings in ruling on the instant matter. And as discussed above, section 36-6-406
specifically contemplates that prior orders may be considered in determining whether
limitations on parenting time are warranted. Moreover, the record indicates that Father filed
no motion for recusal of the trial court. See generally Tenn. Sup. Ct. R. 10B (requiring a
written motion for recusal); Brooks v. Rivertown on Island Homeowner Ass’n, Inc., No.
W2011-00326-COA-R3-CV, 2011 WL 6034781, at *2 (Tenn. Ct. App. Dec. 6, 2011)
(citing Eldridge v. Eldridge, 137 S.W.3d 1, 8 (Tenn. Ct. App. 2002)) (“The failure to file
a motion for recusal results in a waiver of the issues.”).

       In any event, we conclude that the record does not demonstrate bias of the kind that
necessitates a new trial. As we have previously explained:

               The terms “bias” and “prejudice” generally refer to a state of mind or
       attitude that works to predispose a judge for or against a party; however,
       “[n]ot every bias, partiality, or prejudice merits recusal.” Alley [v. State], 882
       S.W.2d [810,] 821 [(Tenn. Crim. App. 1994)]. To merit disqualification of a
       trial judge, “prejudice must be of a personal character, directed at the litigant,
       ‘must stem from an extrajudicial source and result in an opinion on the merits
       on some basis other than what the judge learned from . . . participation in the
       case.’” Id. (quoting State ex rel. Wesolich v. Goeke, 794 S.W.2d 692, 697
       (Mo. App. 1990)).
               However, “[i]f the bias is based upon actual observance of witnesses
       and evidence given during the trial, the judge’s prejudice does not disqualify
       the judge.” Id. It is for this reason that “[a] trial judge’s adverse rulings are
       not usually sufficient to establish bias.” [State v.] Cannon, 254 S.W.3d
       [287,] 308 [(Tenn. 2008)]. “Rulings of a trial judge, even if erroneous,
                                              - 13 -
       numerous and continuous, do not, without more, justify disqualification.” Id.
       (quoting Alley, 882 S.W.2d at 821).

Boren v. Hill Boren, PC, 557 S.W.3d 542, 548–49 (Tenn. Ct. App. 2017). Thus,

       Generally, in order to justify recusal, any alleged bias must arise from
       extrajudicial sources and not from events or observations during litigation of
       a case. If the bias is alleged to stem from events occurring in the course of
       the litigation of the case, the party seeking recusal has a greater burden to
       show bias that would require recusal, i.e., that the bias is so pervasive that it
       is sufficient to deny the litigant a fair trial.

McKenzie v. McKenzie, No. M2014-00010-COA-T10B-CV, 2014 WL 575908, at *3
(Tenn. Ct. App. Feb. 11, 2014).

        Father does not argue on appeal that the trial court considered extrajudicial sources
that resulted in a bias against him. Cf. C.D.B. v. A.B., No. M2018-00532-COA-T10B-CV,
2018 WL 1976119, at *6 (Tenn. Ct. App. Apr. 26, 2018) (citing Black’s Law Dictionary
665 (9th ed. 2009)) (defining “extrajudicial” as “‘[o]utside court’ or ‘out-of-court’”). Nor
does Father assert that there was a pervasive bias that denied him the right to a fair trial.
Indeed, Father cites no legal authority in support of this specific portion of his appellate
brief. Regardless, we conclude that the trial court properly considered Father’s prior bad
conduct to determine whether Father’s conduct had improved to the point that his parenting
time should be increased. Unfortunately, the proof presented demonstrated that Father had
not halted his bad behavior and that he had now involved the child in his schemes. Based
on this proof and the absence of legal authority to support Father’s position, we conclude
that Father has not demonstrated that the trial court exhibited a bias against him that
undermines the trial court’s decision or necessitates a new trial.

        One final note with regard to this issue. Although Father couches this argument in
terms of the weight of the evidence, Father expends very little effort in this portion of his
brief as to the evidence presented or the trial court’s findings thereon. This tactic was
employed by Father in his first appeal without success. See also John I, 2014 WL 1572715,
at *4 (“Father cites us to no evidence in the record that would preponderate against the trial
court’s findings, nor does he assert that the trial court erred in its specific findings of fact.”).
Father merely asserts that much of the evidence against him was disputed and that without
the lens caused by the trial court’s alleged bias, the evidence showed that Father has a
strong bond with the child, that Father gets along well with maternal grandparents, who are
typically present at the exchanges, that Father appropriately disciplines the child and
engaged in activities with him, and that Father did not “direct or dictate [the] content” used
by his former girlfriend to harass Mother.

       But the trial court found differently. In particular, the trial court found that Father
                                           - 14 -
continued to engage in abusive conduct toward Mother that had spilled over to the child,
that Father has improperly involved the child in parenting disputes, that Father violated the
prior order concerning phone calls, that Father bullied Mother into getting his way in some
instances, that Father failed to adhere to the parenting plan by failing to pick the child up
or picking the child up extremely early, and that Father engaged in conduct with his former
girlfriend which was intended to cause Mother emotional harm.7 Moreover, the trial court
specifically found that Father was involved in his former girlfriend’s harassment campaign
against Mother.

        In the absence of specific argument by Father that the trial court’s factual findings
were incorrect, we will not tax the length of this opinion with a detailed recitation of the
findings by the trial court. However, one finding by the trial court bears mentioning with
specificity. In particular, Mother testified that Father informed the child that Mother did
not love him and directed the child to argue and even hit Mother “because that is God’s
rule.” Mother testified that this advice caused the child great distress. Based on this proof,
the trial court found that the child’s increased age made him even more susceptible to
Father’s bad influence, necessitating further limitations on Father’s parenting time.

        Although Father denied that he directed the child to hit Mother and disputed some
of her other allegations, the trial court made an express finding that where Mother’s and
Father’s testimony differed, her testimony was more credible and to be accepted as truthful.
“Because the trial judge is in the best position to assess the credibility of the witnesses,
such credibility determinations are entitled to great weight on appeal.” Burden v. Burden,
250 S.W.3d 899, 905 (Tenn. Ct. App. 2007) (citing Massengale v. Massengale, 915
S.W.2d 818, 819 (Tenn. Ct. App. 1995)). Nothing in Father’s brief causes us to question
the trial court’s credibility findings. Cf. In re Keara J., 376 S.W.3d 86, 94 (Tenn. Ct. App.
2012) (noting that credibility findings “will not be disturbed absent clear and convincing
evidence to the contrary”). These findings as to Father’s campaign of emotional abuse and
the harm that it was causing the child are detailed and specific. Moreover, these facts, along
with other similar facts in the record, strongly support the trial court’s finding that it was
not in the child’s best interest to have significant contact with Father. While there are
certainly some facts in Father’s favor, Father has simply not met his burden on appeal to
show that the evidence preponderates against the trial court’s overall determination that
there should be limitations on his parenting time. In sum, Father was given a chance to
improve his behavior following the initial order; rather than improve, Father continued in
his campaign of emotional abuse, which now increasingly involves and affects the child
due to his increased age. The trial court’s decision to enter a parenting plan in which
Father’s time with the child was limited to fifty-five days per year is therefore affirmed.
        7
           For example, in the trial court’s prior order, it found that some conduct by Father and his girlfriend,
such as public displays of affection when the child was hospitalized and girlfriend wearing a necklace to
testify in court that Father had first given Mother, was intended to cause Mother emotional harm. Father’s
former girlfriend confirmed at the trial on the instant petition that causing Mother distress was the purpose
of that conduct.
                                                     - 15 -
                                                III.

       Father next asserts that the trial court erred in awarding Mother attorney’s fees
incurred at trial. Father also asserts that he should be awarded attorney’s fees on appeal.
Mother contends that the trial court was correct in awarding her attorney’s fees and asserts
that she is likewise entitled to fees incurred on appeal.

       Attorney’s fees are authorized in this case under Tennessee Code Annotated section
36-5-103. At the time that Father filed his petition to modify the parenting plan, the version
of section 36-5-103 provided as follows:

       The plaintiff spouse may recover from the defendant spouse, and the spouse
       or other person to whom the custody of the child, or children, is awarded may
       recover from the other spouse reasonable attorney fees incurred in enforcing
       any decree for alimony and/or child support, or in regard to any suit or action
       concerning the adjudication of the custody or the change of custody of any
       child, or children, of the parties, both upon the original divorce hearing and
       at any subsequent hearing, which fees may be fixed and allowed by the court,
       before whom such action or proceeding is pending, in the discretion of such
       court.

Tenn. Code Ann. § 36-5-103(c) (2016).8 Although the statue often speaks in terms of
spouses, this Court has upheld awards involving unmarried parents. See Brewster v.
Galloway, No. E2011-01455-COA-R3-CV, 2012 WL 2849428, at *12 (Tenn. Ct. App.
July 11, 2012) (citing Miller v. Welch, 340 S.W.3d 708, 714–15 (Tenn.Ct.App.2010))
(upholding an award of attorney fees to mother of child born out of wedlock when father
appealed the court’s setting of child support and attorney fee award); Massey v. Casals,
315 S.W.3d 788, 799 (Tenn. Ct. App. 2009) (upholding an award of attorney fees to mother
of child born out of wedlock in child support modification case)). We have further
explained regarding attorney’s fees under this statute:

       Although not controlling, in awarding attorney’s fees pursuant to section 36-
       5-103(c), a trial court may consider proof of a party’s inability to pay such
       fees and whether one party is at an economic disadvantage in comparison to
       the other. We have stressed, however, that the purpose of requiring a non-
       custodial parent to pay attorney fees is to protect the legal remedies of the
       child, not the parent.

State ex rel. Groesse v. Sumner, 582 S.W.3d 241, 268–69 (Tenn. Ct. App. 2019), perm.

       8
       This subsection was amended in 2018, but the amendment only applies to actions that were
commenced on or after July 1, 2018. See 2018 Tenn. Laws Pub. Ch. 905 (H.B. 2526), eff. (July 1, 2018).
                                               - 16 -
app. denied (Tenn. June 20, 2019) (internal citations, alternations, and quotation marks
omitted) (quoting In re Jasmine G., No. M2015-01125-COA-R3-JV, 2016 WL 1072847,
at *5 (Tenn. Ct. App. Mar. 16, 2016)). Other factors this court has considered are the
requesting party’s success in the appeal, whether the appeal was sought in good faith, and
any other relevant equitable factors. Bowen v. Wiseman, No. M2017-00411-COA-R3-CV,
2018 WL 6992401, at *12 (Tenn. Ct. App. June 29, 2018). The trial court’s decision to
award fees under this statute is reviewed for an abuse of discretion. Sherrod v. Wix, 849
S.W.2d 780, 785 (Tenn. Ct. App. 1992).

       Following trial, Mother submitted an affidavit detailing attorney’s fees and expenses
of $21,418.98. Father was expressly permitted additional time to respond to Mother’s
affidavit, but chose to file nothing contesting the fees. The trial court thereafter awarded
Mother the totality of her requested fees. Father argues on appeal, however, that the trial
court did not perform sufficient analysis to determine the reasonableness of the fee,
particularly given the parties’ substantially similar incomes. Father had an opportunity to
contest the reasonableness of the fee in the trial court but failed to do so. We will therefore
not entertain an argument concerning the reasonableness of the fee in this appeal. See
generally Tenn. R. App. P. 36(a) (“Nothing in this rule shall be construed as requiring relief
be granted to a party responsible for an error or who failed to take whatever action was
reasonably available to prevent or nullify the harmful effect of an error.”). Under these
circumstances, the trial court did not abuse its discretion in awarding Mother attorney’s
fees.

       We further decline both parties’ requests for fees incurred in this appeal. As to
Father, he was not successful in his request to obtain additional time with the child.
Although Mother did prevail in this case, the matter was unnecessarily complicated by
Mother’s decision not to file a pleading seeking affirmative relief until the eleventh hour.
Nevertheless, Mother received all of her requested attorney’s fees in the trial court.9 Under
these circumstances, we exercise our discretion to deny an award of attorney’s fees to either
party.

                                             CONCLUSION

       The judgment of the Macon County Juvenile Court is affirmed, and costs of this
appeal are taxed to Appellant, for which execution may issue if necessary.


                                                             S/ J. Steven Stafford
                                                             J. STEVEN STAFFORD, JUDGE

        9
          These fees appear to include time related to certain mental health proof and a mental examination
that was denied by the trial court, as well as the counter-petition that was eventually dismissed as not
properly filed.
                                                  - 17 -